Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
FINAL OFFICE ACTION
	Claims 1-20 and newly added claims 21-32 were pending in this reissue of U.S. Patent No. 9,378,312 (hereinafter “the '312 patent” issued from application no. 13/791,927 (hereinafter “the '927 application”).  Upon entry of amendment filed 3/17/2021, claims 21 and 31 have been amended.  Claims 1-32 are pending.  
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘312 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation. These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Independent claims 21 and 31 have been amended to overcome the rejection of claims 21-32 under § 101.  Accordingly, the § 101 rejection is withdrawn.  
Applicant's arguments directed to the recapture rejection under § 251 have been fully considered but they are not persuasive.  Applicant contends that the claims have been materially narrowed in other respects, pointing to the modifications made to the “creating” step.   
The Examiner disagrees. First, with respect to the “extracting” limitation which was contested as being an allowable feature during prosecution, this limitation has been completely omitted from claims 21 and 31.  MPEP 1412.02 II(C)1 states:
The modification of a surrender generating limitation is broken down into two possibilities that will be addressed below.

1) If a surrender generating limitation (SGL) has been entirely eliminated from a claim present in the reissue application, then a recapture rejection under 35 U.S.C. 251 may be proper. For example, if a claim limitation present in the original patent that was added to overcome a rejection or that was argued by applicant to distinguish over the prior art is entirely eliminated from a claim in the reissue application and not replaced by a new SGL-related limitation, then a recapture rejection under 35 U.S.C. 251 is proper and must be made for that claim. 

Such an omission in a reissue claim, even if it is accompanied by other limitations making the reissue claim narrower than the patent claim in other unrelated aspects, is impermissible recapture. Pannu, 258 F.3d at 1371-72, 59 USPQ2d at 1600. But note that even if the SGL limitation in the patent claims was entirely eliminated, the reissue applicant may have added a new limitation that relates to surrendered subject matter. See the last paragraph of this subsection below.

In this case, the “extracting” limitation has been entirely omitted.  Applicant’s amendments to the “creating” step do not materially narrow with respect to the surrendered subject matter (extracting) but instead modify aspects of the claim that are unrelated to the surrender generating limitation.

Secondly, with respect to the “interpolating” limitation which was contested as being an allowable feature during prosecution, this limitation has been broadened in claims 21 and 31.  
Applicant points to the “creating” step as being materially narrowed to avoid recapture.  The Examiner disagrees.  During prosecution, Applicant argued that “Frank is not focused on generating multiple sub-meshes during an iteration of interpolation…” However, new claim 21 omits the “second sub-mesh” from the interpolating step and also omits the “first iteration” and “second iteration” limitations from the “interpolating” steps. 
Applicant contends that the amendment made to the “creating” step materially narrows the claim to avoid recapture:
creating a model [based at least on the surface] of a geological environment based on at least one of the first sub-mesh and second sub-mesh

The Examiner disagrees.  The omitted portion of the “creating” step, “creating a model [based at least on the surface]” had antecedent basis linking the “surface” to the extracting step which is now completely omitted:
[extracting, from the first implicit function and the second implicit function, a surface corresponding to the interface]

The omitted portion of the “creating” step has been replaced with “creating a model…based on at least one of at least one of the first sub-mesh and second sub-mesh”
Thus, this limitation has been further broadened by omitting the antecedent basis it once had with the extracting step, and therefore does not materially narrow as alleged.  

For these reasons, the rejection under § 251 is maintained.
Rejection under 35 U.S.C. 251 - RECAPTURE

The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.


Claims 21-32 are rejected under 35 U.S.C. 251 as being an improper recapture of broadened claimed subject matter surrendered in the application for the patent upon which the present reissue is based. See Greenliant Systems, Inc. et al v. Xicor LLC, 692 F.3d 1261, 103 USPQ2d 1951 (Fed. Cir. 2012); In re Shahram Mostafazadeh and Joseph O. Smith, 643 F.3d 1353, 98 USPQ2d 1639 (Fed. Cir. 2011); North American Container, Inc. v. Plastipak Packaging, Inc., 415 F.3d 1335, 75 USPQ2d 1545 (Fed. Cir. 2005); Pannu v. Storz Instruments Inc., 258 F.3d 1366, 59 USPQ2d 1597 (Fed. Cir. 2001); Hester Industries, Inc. v. Stein, Inc., 142 F.3d 1472, 46 USPQ2d 1641 (Fed. Cir. 1998); In re Clement, 131 F.3d 1464, 45 USPQ2d 1161 (Fed. Cir. 1997); Ball Corp. v. United States, 729 F.2d 1429, 1436, 221 USPQ 289, 295 (Fed. Cir. 1984).  A broadening aspect is present in the reissue which was not present in the application for patent.  The record of the application for the patent shows that the broadening aspect (in the reissue) relates to claimed subject matter that applicant previously surrendered during the prosecution of the application.  Accordingly, the narrow scope of the claims in the patent was not an error within the meaning of 35 U.S.C. 251, and the broader scope of claim 

A reissue will not be granted to "recapture" claimed subject matter which was surrendered in an application to obtain the original patent.  See MPEP §1412.20.  A three step process is used to apply the recapture rule:
“(1) 	first, we determine whether, and in what respect, the reissue claims are broader in scope than the original patent claims; 
  (2) 	next, we determine whether the broader aspects of the reissue claims relate to subject matter surrendered in the original prosecution; and 
  (3) 	finally, we determine whether the reissue claims were materially narrowed in other respects, so that the claims may not have been enlarged, and hence avoid the recapture rule.”    


(See MPEP §1412.02(I))


Independent claims 21 and 31 omits/broadens claim limitations related to subject matter surrendered in the original prosecution.  During prosecution of the '927 application, Applicant amended the claims as follows prior to allowance:

    PNG
    media_image1.png
    594
    626
    media_image1.png
    Greyscale



(See ‘927 Application, amendment filed 9/22/2015)

Subsequently, in Final action mailed 1/5/2016, the Examiner indicated that claims 1, 17, and 19 would be allowable if amended to overcome a 112 2nd paragraph rejection.  Applicant submitted 
    PNG
    media_image2.png
    552
    620
    media_image2.png
    Greyscale

(See ‘927 application, amendment filed 2/1/2016)

During prosecution of the '927 application, Applicant presented the following arguments in support of patentability:
Amended independent claim 1 recites, in part, “providing a mesh to represent a faulted geological structure in a subterranean formation of a field," "identifying a sedimentary interface separating a plurality of conformable sequences in the faulted geological structure," "interpolating, by a computer processor and in a first iteration, a first implicit function defined with respect to the mesh to provide values for the first 
Although Frank may describe interpolating an implicit function and identifying an iso-surface, Frank is not focused on generating multiple sub-meshes during an iteration of interpolation and limiting the interpolation in a subsequent iteration to a sub-mesh of the faulted geological structure. In particular, Frank does not describe "dividing, based at least on the first iso-value, the mesh into at least a first sub-mesh and a second sub-mesh, wherein each of the first sub-mesh and the second sub-mesh comprises at least one of the plurality of conformable sequences" - much less using the result of interpolation to “extract, from the first implicit function and the second implicit function, a surface corresponding to the sedimentary interface.” Therefore, Frank clearly does not describe each and every element of amended independent claims 1, 17, and 19.

(See ‘927 application, remarks filed 9/22/2015, pp. 11-12, emphasis added by Examiner)

Newly added claim 21 in the instant application is reproduced below.  The omissions/ additions with respect to patent claim 1 are shown with markings below:
A method comprising:
providing a mesh to represent a faulted geological structure in a subterranean formation [of a field]; 

[identifying an interface separating a plurality of conformable sequences in the faulted geological structure;]

interpolating, by a computer processor [and in a first iteration], a first implicit function [defined with respect to the mesh] on the mesh to provide [values for the first implicit function, wherein the values comprise at least a first iso-value corresponding to the interface] an iso-value corresponding to an interface between conformable sequences in the faulted geological structure;

dividing, based at least on the first iso-value, the mesh into at least a first sub-mesh and a second sub-mesh, wherein each of the first sub-mesh and the second sub-mesh comprises at least one of the [plurality of] conformable sequences;

interpolating, by the computer processor [and in a second iteration], a second implicit function, wherein the [extent of] interpolating the second implicit function is restricted to within [one of] the first sub-mesh [and the second sub-mesh]; 

[extracting, from the first implicit function and the second implicit function, a surface corresponding to the interface]

creating a model [based at least on the surface] of a geological environment based on at least one of the first sub-mesh and second sub-mesh

-[and performing exploration of natural resources in the subterranean formation using the model].


The omitted limitations in bold above were argued and/or added by amendment during the prosecution of the ‘927 patent. In particular the “extracting” limitation was contested as being an allowable feature during prosecution and has now been completely omitted.
It is further noted that the “identifying” step was added by amendment during prosecution and is now entirely omitted. 
Additionally, during prosecution applicant argued that “Frank is not focused on generating multiple sub-meshes during an iteration of interpolation…” However, new claim 21 omits the “second sub-mesh” from the interpolating step.  
 Thus, the broader aspects of the instant reissue claims relate to the subject matter surrendered in the original prosecution.  Furthermore, since Applicant fails to materially narrow the instant reissue claims in other respects, the recapture rule has not been avoided. 
Allowable Subject Matter
Claims 1-20 are allowed. 
CONCLUSION


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443.  The examiner can normally be reached on M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/CAMERON SAADAT/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/WHC/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992